—Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Plaintiff commenced this action alleging defendants’ breach of a restrictive covenant in the parties’ employment agreement and seeking injunctive relief and money damages. Supreme Court erred in granting plaintiff’s motion for a preliminary injunction enjoining defendants from contacting or soliciting any of plaintiff’s clients during the pendency of the action. Plaintiff failed to establish that it has the requisite “ ‘clear right’ to preliminary injunctive relief’ 0County of Orange v Lockey, 111 AD2d 896, 897). We therefore modify the order by denying plaintiff’s motion for a preliminary injunction.
Finally, defendants contend that the court erred in denying their cross motion to dismiss the complaint. We disagree. It is well settled that, on a motion to dismiss pursuant to CPLR 3211, the facts alleged in the complaint are accepted as true, plaintiff is afforded “the benefit of every possible inference,” and the court must “determine only whether the facts as alleged fit within any cognizable legal theory” (Leon v Martinez, 84 NY2d 83, 87-88). Upon our review of the complaint, we conclude that the court properly refused to dismiss the complaint for failure to state a cause of action. (Appeal from Order of Supreme Court, Oneida County, Grow, J. — Injunction.) Present — Pigott, Jr., P. J., Green, Pine, Balio and Lawton, JJ.